*939Appeal from an order of the Steuben County Court (Marianne Furfure, J.), entered November 3, 2003. The order determined that defendant is a level three risk and a sexually violent offender pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk and a sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). County Court properly adopted the recommendation of the Board of Examiners of Sex Offenders in determining defendant’s risk level (see People v Billingsley, 6 AD3d 1170 [2004], lv denied 3 NY3d 605 [2004]). “The case summary, together with the presentence investigation report and information presented at the hearing, provided clear and convincing proof supporting defendant’s presumptive classification as a [level three] risk . . . sex offender” (People v Ahlers, 10 AD3d 770, 771 [2004], lv denied 4 NY3d 704 [2005]; see People v Mitchell, 300 AD2d 377, 377-378 [2002], lv denied 99 NY2d 510 [2003]). Present—Green, J.P., Martoche, Pine, Lawton and Hayes, JJ.